Case: 2:19-cv-00069-WOB-CJS Doc #: 1 Filed: 05/31/19 Page: 1 of 5 - Page ID#: 1



                          IN THE UNITED STATES DISTRICT
                         EASTERN DISTRICT OF KENTUCKY



  CURT TOMLINSON,                             :       Case No.
  3236 S. Wood Stork Circle                   :
  Avon Park, FL 33825                         :
                                              :
         Plaintiff,                           :       Judge
                                              :
                                              :
  vs.                                         :
                                              :
  KRAUSS-MAFFEI CORPORATION,                  :
  7095 Industrial Road                        :       COMPLAINT AND
  Florence, Kentucky 41042                    :       JURY DEMAND
                                              :
         Defendant.                           :


                                   I. INTRODUCTION

         1.      This is an action for disability discrimination in violation of the

  Americans with Disabilities Act as amended (ADAAA), 42 U.S.C. §12101 et seq.

  and K.R.S. § 344.040. Plaintiff also asserts retaliation in violation of 42 U.S.C.

  §12203 and K.R.S. § 344.280.



                            II. JURISDICTION AND VENUE

         2.      This court has jurisdiction over the matter pursuant to 28 U.S.C

  § 1331 and § 1332 because there is a federal question and diversity of

  citizenship. Venue is proper since Defendant does business in this district and all

  acts complained of occurred in this district.




                                              1
Case: 2:19-cv-00069-WOB-CJS Doc #: 1 Filed: 05/31/19 Page: 2 of 5 - Page ID#: 2



                                     III. PARTIES

         3.     Plaintiff is a former employee of Defendant.

         4.     Defendant is an employer within the meaning of 42 U.S.C.

  §12111(5) and was Plaintiff’s employer during all times relevant to this action.


                                      IV. FACTS

         5.     Defendant hired Plaintiff in June of 2016 as a Field Service

  Engineer. Plaintiff’s primary responsibilities were to assist with the installation

  and service of Defendant’s products throughout the world. Plaintiff’s direct

  supervisor was John Wiley.

         6.     In February of 2017, Plaintiff advised Randy Hemmerle,

  Defendant’s Director of Human Resources, that he suffered from a disability.

         7.     On March 14, 2018, John Wiley gave Plaintiff an evaluation that

  contained false and negative statements about Plaintiff’s performance. There

  were no complaints about Plaintiff’s work before he disclosed his disability to the

  company.

         8.     The evaluation led to the aggravation of Plaintiff’s disability, which

  caused Plaintiff to leave work in May of 2018 and apply for short-term disability

  benefits.

         9.     In May of 2018, Plaintiff complained to Defendant that Wiley had

  discriminated against him based on his disability.

         10.    In late July of 2018, Defendant advised Plaintiff that if he returned

  to work, he would be required to continue to report to Wiley. Defendant knew that




                                            2
Case: 2:19-cv-00069-WOB-CJS Doc #: 1 Filed: 05/31/19 Page: 3 of 5 - Page ID#: 3



  Wiley’s conduct aggravated Plaintiff’s disability and resulted in Plaintiff’s need for

  medical leave.

          11.      Defendant failed and refused to engage in any discussions

  regarding how Plaintiff could be accommodated so that he could return to work.

          12.      On August 24, 2018, Plaintiff was constructively terminated due to

  Defendant’s failure to engage in the interactive process and accommodate his

  disability. The situation was intolerable and was adversely affecting Plaintiff’s

  health. As a result, Plaintiff resigned.

          13.      Plaintiff filed a charge of disability discrimination with the Equal

  Employment Opportunity Commission (EEOC) on December 11, 2018. The

  EEOC issued a notice of right to sue on or after March 5, 2019.


                                              COUNT I
                                    (Disability Discrimination)

          14.      Plaintiff incorporates Paragraphs 1-13 as if fully restated.

          15.      Plaintiff is a qualified individual with a disability as set forth in 42

  U.S.C. § 12111(8), 42 U.S.C. § 12102, and KRS § 344.10 (4).1 Defendant was

  aware of Plaintiff’s disability. Defendant took adverse actions against Plaintiff,

  including failing to accommodate him and failing to engage in the mandated

  interactive process. As a result, Plaintiff felt compelled to resign and was

  constructively discharged. Defendant's conduct violated the ADAAA and KRS

  §344.040.


  1 Defendant is aware of Plaintiff’s condition. To protect Plaintiff’s private medical information from
  public disclosure, the specific nature of the disability is not set forth in the complaint. In the event
  that Defendant seeks a more definite statement, Plaintiff will request leave to file an amended
  complaint under seal.

                                                     3
Case: 2:19-cv-00069-WOB-CJS Doc #: 1 Filed: 05/31/19 Page: 4 of 5 - Page ID#: 4



                                       COUNT II
                                      (Retaliation)

        16.    Plaintiff incorporates Paragraphs 1-13 as if fully restated.

        17.    Plaintiff engaged in protected conduct when he advised Defendant of

  his condition, complained about disability discrimination, and sought an

  accommodation. Defendant thereafter took adverse actions against Plaintiff,

  including refusing to engage in the interactive process, refusing to accommodate

  Plaintiff, and the constructively terminating his employment. Defendant's conduct

  violated 42 U.S.C. § 12203 and K.R.S. § 344.280.

        18.    As a result Defendant’s conduct, Plaintiff has suffered lost income

  and benefits and such losses are expected to continue.             Plaintiff has further

  suffered emotional distress and mental anxiety.

        19.    Wherefore, Plaintiff demands the following:

               a.     reinstatement or front pay in lieu thereof;

               b.     damages for all lost income and benefits;

               c.     compensatory damages;

               d.     punitive damages;

               e.     reasonable attorneys fees and costs;

               f.     pre-judgment interest; and

               g.     all other legal and equitable relief to which he is entitled.


        20.    Plaintiff demands a trial by jury an all issues triable by jury.




                                            4
Case: 2:19-cv-00069-WOB-CJS Doc #: 1 Filed: 05/31/19 Page: 5 of 5 - Page ID#: 5



                                                      Respectfully submitted,

                                                      s/ Stephen A. Simon
                                                      Stephen A. Simon (Ky. Bar No. 87264)
                                                      David Torchia (Ohio Bar No. 0015962)2
                                                      Tobias, Torchia & Simon
                                                      321 Mercantile Library Bldg.
                                                      414 Walnut Street
                                                      Cincinnati, Ohio 45202
                                                      (513) 241-8137
                                                      steves@tktlaw.com
                                                      davet@tktlaw.com
                                                      Attorneys for Plaintiff




  2   A motion for admission pro hac vice is being filed with Court.

                                                     5
